    Case: 1:20-cv-04699 Document #: 86 Filed: 09/17/20 Page 1 of 5 PageID #:1717




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                         MDL No. 2948
 PRIVACY LITIGATION
                                                      Master Docket No. 20 C 4699

                                                      Judge John Z. Lee
 This Document Relates to:
 Case No. 1:20-cv-05305                               Magistrate Judge Sunil R. Harjani




 DEFENDANTS’ OPPOSITION TO PLAINTIFF M.G.’S EMERGENCY MOTION FOR
    LEAVE TO FILE A MOTION FOR A TEMPORARY RESTRAINING ORDER

       Plaintiff M.G.’s emergency motion for leave to file a motion for a temporary restraining

order (ECF No. 70, “the Emergency Motion”) is without merit and should be denied for at least

the following reasons:

     First, there is no need for a Temporary Restraining Order because Defendants do not have

the data that Plaintiff M.G. seeks to enjoin from transfer. ECF No. 70-1 at ¶ 1. Specifically,

Plaintiff M.G. fears that Defendants are in possession of Plaintiff’s “voiceprints and face

templates” and that Defendants may transfer this data to a third party to comply with executive

orders issued by the President of the United States. ECF No. 70-2 at 2. But as TikTok has

repeatedly explained, TikTok is not in possession of any “voiceprints” or “face templates” for

Plaintiff (or any other putative class members). Such data is simply not a part of the user data that

TikTok collects or maintains for U.S. users. There is, therefore, absolutely no risk that such non-

existent data will be transferred to Oracle or any other third party as feared by Plaintiff.

     Second, there is no emergency. The potential transfer of U.S. user data to Oracle or any

other partner or acquiror is no different from how Defendants have always shared data with


                                                  1
    Case: 1:20-cv-04699 Document #: 86 Filed: 09/17/20 Page 2 of 5 PageID #:1718




corporate affiliates and partners, as disclosed in the TikTok Privacy Policy for years.1 Sharing this

data with Oracle or another U.S.-based partner or acquiror to be approved by the U.S. Government

bears no more risk than the ongoing sharing of user data with Defendants’ current affiliates,

subsidiaries, and parent companies in accordance with the terms of the privacy policy.

        Presumably for this reason, none of the plaintiffs in the other 19 actions that make up this

MDL have ever felt the need to seek the emergency preliminary injunctive relief that Plaintiff

M.G. now seeks, despite the fact that this litigation has been pending since last year (and some

plaintiffs claim to have been working on the case for nearly two years). ECF No. 70 at 1, n. 2; ECF

No. 70-1 at ¶ 1, n. 4. Indeed, if such data sharing constituted an emergency, surely Plaintiff M.G.’s

counsel would have filed a request for a temporary restraining order way back in May 2020 when

they first contacted Defendants’ counsel to discuss this litigation.2 To raise this concern now after

so much time has passed shows the lack of any real urgency and is grounds alone for denial of the

motion. Sung Ohr ex rel. NLRB v. Arlington Metals Corp., 148 F. Supp. 3d 659, 673 (N.D. Ill.

2015) (“unexcused delay on the part of parties seeking extraordinary injunctive relief is grounds

for denial of a motion because such delay implies a lack of urgency and irreparable harm” (quoting

Ixmation, Inc. v. Switch Bulb Co., Inc., No. 14-CV-6993, 2014 U.S. Dist. LEXIS 150787 (N.D.

Ill. Oct. 23, 2014)).


1
  TikTok’s Privacy Policy provides that TikTok “may share your information with a parent,
subsidiary, or other affiliate of our corporate group” and “may share your information in
connection with a substantial corporate transaction, such as the sale of a website, a merger,
consolidation, asset sale, or in the unlikely event of bankruptcy.” Available at
https://www.tiktok.com/legal/privacy-policy?lang=en (last accessed September 17, 2020).
2
  The Bursor & Fisher law firm representing Plaintiff M.G. first reached out to Defendants’ counsel
to discuss the litigation on May 25, 2020. They did not file the Motion for TRO until September
8, 2020, the same day lead counsel applications were due in the MDL. They filed a complaint, the
emergency motion for temporary restraining order, and an application for lead counsel
appointment in the MDL all on the same day. See ECF No. 55.

                                                 2
    Case: 1:20-cv-04699 Document #: 86 Filed: 09/17/20 Page 3 of 5 PageID #:1719




     Third, both Plaintiff’s Emergency Motion and his proposed Motion for a Temporary

Restraining Order lack any evidentiary support. They are not supported by any sworn declaration,

affidavit, or verified complaint. Instead, Plaintiff’s false allegations relating to Defendants’

supposed collection of biometric data are supported only by his own conclusory allegations made

on “information and belief.” Such conclusory allegations are insufficient for Plaintiff to satisfy his

“significant burden” to “make a strong showing that [he] is likely to succeed on the merits.” Ill.

Republican Party v. Pritzker, No. 20-2175, 2020 U.S. App. LEXIS 28118, at *5-6 (7th Cir. Sep.

3, 2020) (affirming denial of TRO where plaintiff failed to demonstrate how it could “prove the

key elements of its case”); McDonald v. Cook Cty. Officers’ Electoral Bd., No. 18 C 1277, 2018

U.S. Dist. LEXIS 42503, at *17-18 (N.D. Ill. Mar. 15, 2018) (denying TRO because

“unsubstantiated and trite generalizations are not evidence and [plaintiff’s] declaration does not

make them so; she is not in a position to testify about [the pertinent facts]”); Kinney ex rel. NLRB

v. Fed. Sec., Inc., No. 01-0838, 2001 U.S. Dist. LEXIS 2301, at *3 n.2 (N.D. Ill. Mar. 2, 2001)

(denying TRO supported only by affidavit based on “information and belief” rather than “personal

knowledge”); see also Reed v. Allied Waste Transp., Inc., 621 F. App’x 345, 347 (7th Cir. 2015)

(“unsworn allegations are not evidence”) (citing Thomas v. Christ Hosp. & Med. Ctr., 328 F.3d

890, 894 (7th Cir. 2003)). Likewise, “good cause” for leave to file an otherwise unauthorized

motion cannot be based on mere allegations made on “information and belief.”

     Fourth, Plaintiff fails to show that he will suffer any “irreparable injury.” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (“Our frequently reiterated standard requires

plaintiffs seeking preliminary relief to demonstrate that irreparable injury is likely in the absence

of an injunction.”); Pritzker, 2020 U.S. App. LEXIS 28118, at *6 (same). Plaintiff alleges that the

TikTok mobile app is a video-sharing social media application used by him to upload and share


                                                  3
    Case: 1:20-cv-04699 Document #: 86 Filed: 09/17/20 Page 4 of 5 PageID #:1720




“videos of himself.” Compl. ¶ 84. But he makes no showing that the potential sharing of these

videos with a new partner or parent company in the U.S. (if any such a transaction is approved by

the U.S. Government) is “likely” to cause him any irreparable injury. Any acquiror will be subject

to the same laws to which Defendants are currently subject. And as explained above, no

“voiceprints” or “face templates” for Plaintiff exist.

       For these reasons, the Court should deny Plaintiff’s Emergency Motion.

                                                   Respectfully submitted,


DATED: September 17, 2020                          WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation

                                             By:   /s/ Anthony J Weibell
                                                   Anthony J Weibell (aweibell@wsgr.com)
                                                   David S. Steuer (dsteuer@wsgr.com)
                                                   Sara Lai-Ming Rose Tolbert (srose@wsgr.com)
                                                   Curtis S. Kowalk (ckowalk@wsgr.com)
                                                   650 Page Mill Road
                                                   Palo Alto, CA 94304-1050
                                                   Telephone: (650) 493-9300

                                                   Victor Jih (vjih@wsgr.com)
                                                   Ryan S. Benyamin (rbenyamin@wsgr.com)
                                                   633 West Fifth Street, Suite 1550
                                                   Los Angeles, CA 90071-2027
                                                   Telephone: (323) 210-2900

                                                   Lead Counsel for all Defendants




                                                   4
    Case: 1:20-cv-04699 Document #: 86 Filed: 09/17/20 Page 5 of 5 PageID #:1721




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 17, 2020, the foregoing document was filed

electronically through the Court’s Electronic Case Filing System. Service of this document is

being made upon all counsel of record in this case by the Notice of Electronic Filing issues

through the Court’s Electronic Case Filing System on this date.

                                             /s/Anthony J Weibell______
                                             Anthony J Weibell




                                                5
